Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2017

                                      No. 04-17-00338-CV

            Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                        Appellants

                                                 v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-10-00188-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
       The Appellees’ (Irene B. Zoeller) motion for extension of time to file their brief is
granted. We order the brief due December 13, 2017.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court